Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because in figure 12B, the shading for the excitation@570nm line is too faint and cannot be seen. In addition, the shading for the excitation@460nm line and the excitation@525nm line in figure12B appear to be the same and thus they cannot be distinguished from each other in the graph. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Line 12 on page 4 and line 4 on page 6 state, that in figures 7A and 13A,  the copper, aluminum and sulfur atoms in these figures are blue, pink and yellow; but these figures are in black and white. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 teaches the Cu-B-X2 nanocrystals can be CuAl5S8 nanocrystals but these nanocrystals do not have a Cu-B-X2 formula as required by claim 1, from which claim 12 depends. Thus claim 12 is indefinite for including an excluded composition.
The wording of claim 13 makes the process of claims 13-16 indefinite. The claim states that process produces Cu-B-X2 nanocrystals where B is In, Al or Fe and X or S or Se; but the claimed first M donor is taught as including a Group I element, the claimed second M donor is taught as including Fe or Al and the claimed first E donor is taught as including a Group VI element. The taught claimed second M donor does not include indium and thus would not produce the claimed Cu-In-X2 embodiments. The claimed process is also incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required copper in the first M donor and the required sulfur or selenium in the first E donor. The teaching of “first M donor including a Group I element” and “first E donor including a Group VI” means these donor can include any Group I element, such as silver, gold and an alkali metal and any Group VI element, such as oxygen or tellurium. 
In addition, claims 14 and 15 are indefinite as to when is the zinc source added. It is unclear if it is added to the first mixture, during the step of heating the first mixture, after the step of heating the first mixture, with the first E donor or after the first E donor is added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Wang et al article.
This article teaches CuInS2 quantum dots and CuInS2/ZnS quantum dots where the zinc sulfide is an overcoating on the CuInS2 quantum dots. The reference also teaches zinc doped CuInS2 quantum dots, as well as zinc doped CuInS2/ZnS quantum dots. Table S1 shows that the taught CuInS2/ZnS quantum dots have an emission efficiency of 81%, which falls within the ranges of claims 9 and 17. Figure S1 shows the CuInS2 quantum dots have a particles size of 2.4-3.4 nm, which falls within the range of claim 10. Figure S1 shows the CuInS2/ZnS quantum dots have a particles size of 4.6-6.1 nm, which falls within the ranges of claims 10 and 11. Table S3 teaches the zinc doped CuInS2/ZnS quantum dots have a peak emission wavelength of 530 nm, which falls within the ranges of claims 7, 8 and 17 and a emission efficiency of 57%, which falls within the ranges of claims 9 and 17. The taught formula shows that the zinc doped CuInS2/ZnS quantum dots are defective nanocrystals since they are non-stoichiometric. Applicants have also admitted that CuInS2 quantum dots inherently are defective nanocrystals. The reference teaches the claimed nanocrystals.
Claims 1-3, 5, 7, 8, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Bhattacharyya et al article.
This article teaches CuAlS2 quantum dots and CuAlS2/ZnS quantum dots where the zinc sulfide is an overcoating on the CuAlS2 quantum dots. The reference teaches the quantum dots are produced by forming a mixture including copper chloride, which reads upon the claimed first M donor, and aluminum acetylacetone, which reads upon the claimed second M donor; heating this mixture and then adding sulfur, which reads upon the claimed fist E donor, to form the CuAlS2 quantum dots. This is the process of claim 13. Since the taught quantum dots, which have the same composition as that claimed, are produced by a method identical to that claimed, the taught nanocrystals  must inherently be defective nanocrystals, absent any showing to the contrary. The reference teaches the CuAlS2/ZnS quantum dots are produced by further adding a zinc source to the CuAlS2 quantum dots containing solution produced by the disclosed process. This reads upon claim 14, which reads on adding a zinc source anytime during the process of claim 13. Figure S2 teaches the quantum dots have a mean particle size of 5.7-6.5 nm and shows the particles are substantially uniform in size. This indicates that the particles have a size of about 5.7-6.4 nm and that are within the claimed ranges. The taught CuAlS2/ZnS quantum dots have a peak wavelength of about 496 nm (about 2.4 eV) as taught in figure S7, which falls within the claimed ranges. The reference teaches the claimed nanoparticles and process.
Claims 1, 4, 5, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 105154060.
This reference teaches CuFeS2 nanocrystals. The reference teaches the quantum dots are produced by forming a mixture including copper source, which reads upon the claimed first M donor, and an iron source, which reads upon the claimed second M donor; heating this mixture and then adding a sulfur source, which reads upon the claimed fist E donor, to form the CuAlS2 quantum dots. This is the process of claim 13. Since the taught quantum dots, which have the same composition as that claimed, are produced by a method identical to that claimed, the taught nanocrystals  must inherently be defective nanocrystals, absent any showing to the contrary. The reference teaches the claimed nanocrystals.
Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 107418564.
This reference teaches zinc doped CuInS2 nanocrystals. The taught nanocrystals have a size in the range of about 4-5 nm, which falls within the claimed ranges. Beneficial technical effect 3 teaches the zinc doped CuInS2 nanocrystals are defective nanocrystals. The reference teaches the claimed nanocrystals.
Claims 1-3, 5, 7, 8 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2018/198137.
This reference teaches CuAlS2 quantum dots and CuAlS2/ZnS quantum dots where the zinc sulfide is an overcoating on the CuAlS2 quantum dots. The reference teaches the quantum dots are produced by forming a mixture including copper chloride, which reads upon the claimed first M donor, and aluminum acetylacetone, which reads upon the claimed second M donor; heating this mixture and then adding sulfur, which reads upon the claimed fist E donor, to form the CuAlS2 quantum dots. This is the process of claim 13. Since the taught quantum dots, which have the same composition as that claimed, are produced by a method identical to that claimed, the taught nanocrystals  must inherently be defective nanocrystals, absent any showing to the contrary. The reference teaches the CuAlS2/ZnS quantum dots are produced by further adding a zinc source to the CuAlS2 quantum dots containing solution produced by the disclosed process. This reads upon claim 14, which reads on adding a zinc source anytime during the process of claim 13. The examples teaches the quantum dots have a mean particle size of 5.7-6.5 nm and shows the particles are substantially uniform in size. This indicates that the particles have a size of about 5.7-6.4 nm and that are within the claimed ranges. The taught CuAlS2/ZnS quantum dots have a peak wavelength of about 496 nm (about 2.4 eV) as taught in figure 6a, which falls within the claimed ranges. The reference teaches the claimed nanoparticles and process.
Claims 1, 4-6, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,945,503.
This reference teaches CuFeS2 and zinc doped CuFeS2 nanocrystals. The reference teaches these nanocrystals are produced by the process of claim 13 and teaches the addition of a zinc source to the taught iron and copper precursor mixture, which reds upon the process of claim 14. Examples 1-3 teaches CuFeS2 nanocrystals having a size of 5-6 nm or 8-10 nm and zinc doped CuFeS2 nanocrystals having a size of 10-12 nm. These size fall within that of claim 10 and the undoped nanocrystals have a size within he range of claim 11. Since the taught quantum dots, which have the same composition as that claimed, are produced by a method identical to that claimed, the taught nanocrystals  must inherently be defective nanocrystals, absent any showing to the contrary. The reference teaches the claimed nanoparticles and process.
Claims 1, 2, 5-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 9,748,422.
The examples teach zinc doped CuInS2 nanocrystals having a particle size in the range of 2.2-2.7 nm, a quantum yield of 20-35% and a luminescent peak of 540 nm (figure 2A), ZnS coated CuInS2 nanocrystals having a particle size in the range of 2-4 nm and a quantum yield of 45% and CuInS2 nanocrystals having a particle size in the range of 2-4 nm and a quantum yield of 10-35%. These nanocrystals have a composition which falls within that of claims 1, 2, 6, 17 and 18, a size range which falls within those of claim 10, a quantum yield or emission efficiency which falls within the ranges of claims 9 and 17 and a peak emission wavelength that falls within that of claims 7, 8 and 17. Applicants have admitted that CuInS2 quantum dots inherently are defective nanocrystals. The reference teaches the claimed nanocrystals.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang et al article.
	As discussed above, this reference teaches CuInS2 nanocrystals having a particle size range of 2.4-3.4 nm. This size range overlaps that of claim 11.Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed plurality of nanocrystals. 
Claims 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Bhattacharyya et al article.
As discussed above, this article teaches CuAlS2/ZnS quantum dots where the zinc sulfide is an overcoating on the CuAlS2 quantum dots. Page 1511 teaches the quantum dots have a luminescence quantum yield, or efficiency, of up to 84%, which overlaps the ranges of claims 9 and 17. The taught quantum dots have a peak wavelength of about 496 nm and are defective nanocrystals. The reference suggests the claimed nanocrystals. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105154060. 
As discussed above, this reference teaches the claimed CuFeS2 nanocrystals. Embodiment 1 teaches CuFeS2 nanocrystals having a particle size of less than 5 nm and a narrow grain size distribution. These particles have a size range that overlaps the claimed ranges. The reference suggests the claimed nanocrystals. 
Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/198137.
This reference teaches nanocrystals having a core and a shell. The shell can be ZnS (para 38) and the core can be CuAlS2, CuAlSe2, CuFeS2, and CuFeSe2 (para 37).  Paragraph [00042] teaches these nanocrystals have a size of 5-25 nm, which overlaps the claimed ranges. The reference suggests the claimed nanocrystals. 
Claims 1, 2, 5-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,748,422.
This reference teaches Group I-III-VI nanocrystals having a quantum yield or emission efficiency of 10% or more which falls within the claimed range; a peak emission wavelength in the range of 540-975 nm, which overlaps the claimed ranges and a particle size of 3-100 nm which overlaps the claimed ranges. The nanocrystals can be CuInS2, CuInSe2, or zinc doped CuInS2 which suggests the compositions of claims 1 and 6. Column 2, lines 32-34 and claim 2 teaches the nanocrystals can have an overcoating of a second semiconductor and these second semiconductor are taught in column 5, lines 31-42 and in the examples. These teachings suggest overcoating the taught nanocrystals with ZnS. Applicants have admitted that CuInS2 quantum dots inherently are defective nanocrystals. Thus the reference suggests the nanocrystals of 1, 2 and 5-11. 
The exemplified ZnS coated CuInS2 nanocrystals having a particle size in the range of 2-4 nm has a particle size range that overlaps that of claim 11. Thus this example suggests the nanocrystals of claim 11.
Finally, based on the teachings in column 2, lines 32-34, claim 2, column 5, lines 31-42 and in the examples; one of ordinary skill in the art would be motivated to coat the taught zinc doped CuInS2 nanoparticles with ZnS and thus suggest the nanocrystal of claim 19. 
Conclusion
	BY 18174 is cited as of interest since it teaches ingots of CuAl5S8. It does not teach nanocrystals of this material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/3/22